Name: Commission Regulation (EEC) No 2399/86 of 30 July 1986 amending Annex I to Regulation (EEC) No 2347/84 on dried grapes eligible for production aid
 Type: Regulation
 Subject Matter: prices;  economic policy;  production;  foodstuff;  Europe
 Date Published: nan

 31 . 7 . 86 Official Journal of the European Communities No L 208/ 17 COMMISSION REGULATION (EEC) No 2399/86 of 30 July 1986 amending Annex I to Regulation (EEC) No 2347/84 on dried grapes eligible for production aid region ; whereas, as a result of this improvement, the existing classification should be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1 838/86 (2), and in particular Article 4 (4) thereof, Whereas Article 1 of Commission Regulation (EEC) No 2347/84 (3) provides that the minimum price payable to the producer must be multiplied by a coefficient relating to the category in which the unprocessed dried grapes are classified ; whereas the categories are defined on the basis of qualitative criteria such as colour, apparent specific weight and the number of red, thin and diseased fruit ; whereas these qualitative criteria may be influenced by the ecosystem or method of cultivation ; Whereas a change in the method of cultivation employed in the region of Pylias (Greece) has led to an improve ­ ment of the quality of the grapes produced in that HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 2347/84, part I 'Coefficient applicable to the minimum price', the table headed 'currants' is replaced by the table in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2 . 1986, p . 1 . (J) OJ No L 159, 14. 6 . 1986, p . 1 . h) OJ No L 219 , 16 . 8 . 1984, p . 1 . No L 208/18 Official Journal of the European Communities 31 . 7 . 86 ANNEX 'CURRANTS Category Coefficient 1 . 'Shade', Eghion region 2. 'Select Sun', Eghion region 3 . 'Shade', Corinth region 4. 'Select Sun', Corinth region 5. 'Regular', Eghion region 6 . 'Select Sun' from Patras, the Ionian Islands, the Prefecture of Ilias, Triphilias and Pylias 7 . 'Regular', Corinth region 8 . 'Select Sun', remainder of Messenia 9 . 'Regular', from Patras, the Ionian Islands, the Prefecture of Ilias, Triphilias and Pylias 10 . 'Regular', remainder of Messenia 11 . 'Regular', other regions 1,04264 1,02058 1,01323 0,98332 0,96911 0,95588 0,95588 0,94117 0,92647 0,91176 0,83382'